Citation Nr: 0525025	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability manifested 
by joint pain, fatigue, irritable bowel and chest pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for disability due to undiagnosed illness.

In May 2003, the veteran raised a claim for service 
connection for a left knee disability and a left foot 
disability.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the hearing before the undersigned in June 2005, the 
veteran asserted that he has received treatment from several 
private physicians since his discharge from service in 1991.  
In this regard, the Board notes that he testified that he 
first told a Dr. Johnson about his symptoms in late 1991.  He 
also claims treatment by Dr. David Williams and Dr. Phil 
Ulinson beginning in the mid 1990's.  The Board acknowledges 
that the RO wrote a letter to Dr. Williams in August 2003, 
but no response was received.  No attempt has been made to 
obtain records from either Dr. Johnson or Dr. Ulinson.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  The Board notes that a VA letter dated in 
May 2002 provided some information to the veteran, and the 
statement of the case issued in January 2004 provided the 
pertinent regulation concerning VA development, but neither 
is sufficient to comply with the requirements of the law.  

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following actions:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
service connection for a disability 
manifested by joint pain, fatigue, 
irritable bowel and chest pain, to 
include as due to undiagnosed illness, 
and what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  He must also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a disability 
manifested by joint pain, fatigue, 
irritable bowel and chest pain, to 
include as due to undiagnosed illness, 
since his discharge from service.  The RO 
should specifically request the he 
provide this information for Drs. 
Johnson, Williams and Ulinson.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  If pertinent evidence is received, 
the veteran should then be afforded a VA 
examination to determine the nature and 
etiology of any disability manifested by 
joint pain, fatigue, irritable bowel and 
chest pain.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
such disability manifested is 
attributable to service, to include his 
service in the Persian Gulf.  The 
examiner should also state whether the 
veteran's symptoms are attributable to a 
"known" clinical diagnosis.  The 
rationale for all opinions should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




